DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of venturi must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claims 1-13 are drawn to a propulsion system for a spacecraft which does not use a propellant in order to produce a driving force for the spacecraft.  Absent a propellant to drive the spacecraft forward and satisfy Newton’s 3rd Law of Motion, the engine will not operate for its intended purpose of moving the spacecraft.  Both the Lorentz Force (EMF) and Ampere’s force law mentioned as physical forces in the disclosure require matter within the electric field to gain a charge (Q), which both the claims and disclosure are silent to.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims do not describe how electromagnetic coils of the claimed engine can produce a physical force in the vacuum of space without using a form of propellant in order to drive the engine.  Applicant has also not explained how the engine is able to overcome Newton’s Third Law of Motion, and produce a propulsive force without an equal and opposite force.  Absent describing how the claimed engine can circumvent Newton’s Third Law of Motion, it cannot be determined that the applicant possessed the claimed invention at the time of filing.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, see MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims an electromagnetic flux engine for spacecraft propulsion that uses magnetic flux to produce thrust, where there is no example of how motive thrust is produced without a propellant. (B) the nature of the invention - producing motive thrust in the vacuum of space absent use of a propellant, which has neither been done on any spacecraft or demonstrated as possible in a laboratory setting. (C and E) the state of the prior art and level of predictability – the art is very predictable in that thrusters for spacecraft all have required propellant, using either chemical rockets and thrusters, or ion drives that propel ions from heavy atoms such as xenon.  (F) the amount of direction provided by the inventor – applicant's disclosure is silent as to how a physical force is applied to the engine without the use of a propellant, and how the engine is able to overcome Newton’s Third Law of Motion.  (G) the existence of working examples - applicant has provided no working examples, and no working examples exist to date of an engine for a spacecraft that does not use a propellant in order to generate a force. Therefore, (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure would be undue because the specification fails to provide an adequate disclosure of how one of ordinary skill in the art can make the invention to perform the desired function, see MPEP 2164.06(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “the hollow central conduit is constructed of a solid iron-based composite tubular nanocrystalline foil”.  It is unclear from the claim whether entire shape of the foil is tubular, or the nanocrystalline structure is tubular, rendering the claim vague and indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741